Opinion by
COLBERT, J.
¶ 1 The Oklahoma Capitol Improvement Authority (Authority) has applied for this Court’s approval of proposed bonds authorized by 70 O.S. Supp.2004 § 4019. Two taxpayers, Edwin Kessler and Jerry R. Fent, have filed protests. They contend section 4019 violates the provisions of the Oklahoma Constitution generally prohibiting debt. We approve the Authority’s application.1
¶2 The proposed bonds were authorized by the Legislature to increase the state’s contributions to the Oklahoma State Regents’ .Endowment Trust Fund (Trust Fund). The Legislature created the Trust Fund to accumulate private contributions and matching state appropriations to endow “chairs, professorships, lectureships and positions for artists-in-residenee” at public institutions of higher education. 70 O.S.2001 & Supp.2004 §§ 3951-52. At the outset, the Trust Fund’s principal could not be diminished for any reason and the income from investing the principal was to be used only for the “endowed chairs, professorships, lectureships and positions for artists-in-residenee.” Id. The State Regents for Higher Education (Regents) are the Trust Fund trustees. Id. § 3951.
¶ 3 The Legislature authorized this bond issue because private contributions to the Trust Fund have exceeded matching appropriations.2 The legislation, codified in part at *235section 4019(A), authorizes the Authority to issue the bonds and authorizes the Regents to enter agreements with the Authority to provide the necessary security for the bonds. Section 4019(C) states the Legislature’s intent to appropriate sufficient funds each year to allow the Regents to make the bond payments. Additional language amends section 3951 to authorize the Regents to use the Trust Fund principal to make payments on the bonds if the Legislature does not make sufficient appropriations.
¶ 4 The Authority adopted a Resolution to issue the bonds on September 29, 2004, and the Authority and the Regents subsequently entered into an Agreement regarding the security for the bonds and the use of the bond proceeds. The bonds will not be a general obligation of the Authority and each bond will contain a disclaimer strictly limiting the bond holders’ interest.
This Bond is not an indebtedness of the State of Oklahoma, nor shall it be deemed to be an obligation of the State of Oklahoma and neither the faith and credit nor the taxing power of the State of Oklahoma or any political subdivision thereof is pledged or may hereafter be pledged to the payment of the principal of or the interest on this Bond or the series of which it forms a part. This Bond is not a general obligation of the Authority nor a personal obligation of the members of the Oklahoma Capitol Improvement Authority, but is a limited obligation payable solely from revenues specifically pledged to its payment.
The Regents will deposit and retain the net proceeds and any income generated by investing the proceeds in a separate account within the Trust Fund. If the Regents do not make the required payments to the Authority, the Authority can require them to disgorge the proceeds and accrued income to make the payments.3 Bond owners will have a security interest only in (1) the Authority’s rights to that special account, and (2) any other funds and accounts payable to the Authority pursuant to its Agreement with the Regents. The bonds will mature in ten years and carry a maximum annual interest rate of 6%.
DISCUSSION
¶ 5 This Court has exclusive jurisdiction to consider the validity of bond issues proposed by the Authority. 73 O.S. Supp. 2004 § 160. We must be satisfied that the bonds are properly authorized and do not violate the state constitution or the statutes creating the Authority. Id. Protestants contend that section 4019 creates a debt in violation of Oklahoma Constitution, article 10, §§ 23-25. While we defer to the Legislature regarding the wisdom of a funding method, we can give no deference on the legal question of whether it would create an unconstitutional debt. Baker v. Carter, 1933 OK 484, ¶ 17, 25 P.2d 747, 749; Boswell v. State, 1937 OK 727, ¶ 16, 74 P.2d 940, 943.
I. THE STATUTE AUTHORIZING THE BONDS DOES NOT CREATE UNCONSTITUTIONAL DEBT.
¶ 6 Article 10, section 23 of the Oklahoma Constitution requires a balanced budget and prohibits the creation of any debt against the state “regardless of its form or the source of money from which it is to be paid” except as *236specified in sections 23 through 25, conditions that do not apply in this situation. In the decades since the adoption of these provisions, this Court has recognized that some forms of deficit financing do not offend their intent because the financing is either: (1) not debt in the constitutional sense, or (2) fits within a judicially-defined exception. We have approved self-liquidating bonds where the revenues generated by the funded project provide the mechanism for total repayment. See, e.g., Baker, 1933 OK 484, 25 P.2d 747; In re Okla. Tpk. Auth., 1950 OK 208, 221 P.2d 795. We have also approved long-term lease debt. See, e.g., App. of Okla. Capitol Impr. Auth., 1960 OK 207, 355 P.2d 1028; In re App. of Okla. Capitol Impr. Auth., 1998 OK 25, 958 P.2d 759, 787 n. 18 (Wilson, J., dissenting) (calling this exception “future installments for future services”). A third form of financing, “appropriation-risk” debt, does not violate the balanced budget provisions because the bond holders knowingly assume the risk that future Legislatures might not appropriate sufficient funds to repay the bonds. In re App. of Okla. Capitol Impr. Auth., 1998 OK 25, 958 P.2d 759, Fent v. Okla. Capitol Impr. Auth., 1999 OK 64, 984 P.2d 200; In re App. of Okla. Dev. Fin. Auth., 2004 OK 26, 89 P.3d 1075.
¶7 The bonds we consider today, however, are unique and need not satisfy any of the exceptions described above. Because these bonds are payable only by the Regents, they cannot become debts of the state as a matter of law. The Regents have the sole constitutional authority to disburse funds appropriated to them in a lump sum by the Legislature. Okla. Const, art. 13-A, § 3; see also Bd. of Regents of Univ. of Okla. v. Childers, 1946 OK 212, ¶¶ 3-6, 170 P.2d 1018, 1018-19; Bd. of Regents of Univ. of Okla. v. Baker, 1981 OK 160, ¶ 19, 638 P.2d 464, 469. The Legislature cannot be forced to appropriate funds to repay the bonds because it has no authority to dictate such a specific expenditure to the Regents.
¶ 8 We first recognized the special nature of such bonds in 1945. In re Bd. of Regents of Univ. of Okla., 1945 OK 224, 161 P.2d 447. Although the bonds at issue in that case might have qualified as self-liquidating bonds, that status was not determinative. Instead, this Court relied on State ex rel. Kerr v. Grand River Dam Auth., 1945 OK 9, 154 P.2d 946, to hold that bonds issued by a government entity like the Regents do not violate the balanced budget provisions because the Legislature has no authority to direct the entity’s spending decisions. Bd. of Regents, 1945 OK 224, ¶ 5, 161 P.2d at 448.
¶ 9 Board of Regents adopted in full the analysis in Kerr, where the Court concentrated on the special status of the Grand River Dam Authority, an agency that received no state revenue. Kerr, 1945 OK 9, ¶¶ 15 & 22, 154 P.2d at 950-51. The Court observed its unique position to interpret and apply the balanced budget provisions because it was “yet within the atmosphere surrounding the adoption [so that] the occasion [was] peculiarly apt to cast further light on ‘the intent of its framers and of the people in accepting it.’ ” Id. ¶ 19, 154 P.2d at 950-51. Because the balanced budget provisions were adopted “in a policy of retrenchment” to address the “evil” of “progressively mounting public indebtedness and the undeniable and notorious fact that same was due to the practice of incurring indebtedness through appropriations that exceeded probable revenues,” the Court concluded that government entities “whose obligations cannot become debts of the state are not within the[ir] purview.” Id. ¶¶ 12-15, 154 P.2d at 949-950. Bonds issued by the Grand River Dam Authority, therefore, did not violate the balanced budget provisions; they could never become debts of the state within the meaning of the constitutional balanced budget provisions because bond holders could not resort to the state’s taxing power to force repayment. Id. ¶ 15, 154 P.2d at 950.
¶ 10 Board of Regents extended Kerr’s reasoning to bonds issued by the Regents. Oklahoma is not alone in this analysis. This reasoning has been adopted in other states where the regents of higher education are created by the constitution as a unique governmental entity:
[I]t has been generally held that if the institution is a distinct ... entity, the resulting liabilities [from bonds proposed by that institution] could not be treated as a *237of debt of the state within the meaning constitutional prohibitions or limitations in reference to state indebtedness.
State v. Regents of Univ. Sys. of Georgia, 179 Ga. 210, 175 S.E. 567, 572 (1934) (citing Baker, 1933 OK 484, 25 P.2d 747). Similarly, the bonds we consider today cannot become debts of the state because the Legislature cannot dictate how the Regents allocate then-annual appropriation. Okla. Const, art 13A, § 3; see also Bd. of Regents, 1946 OK 212, ¶¶ 3-6, 170 P.2d at 1018-19; Bd. of Regents, 1981 OK 160, ¶ 19, 638 P.2d at 469. If the Legislature cannot dictate how the Regents allocate their appropriation, there is no legal or practical basis for compelling a future Legislature to appropriate tax money to retire the bonds. “Regardless of the stipulations made, the state ... could never be called upon to pay these bonds, nor would it be under any obligation, moral or otherwise, to levy any tax for the purpose of repairing any loss that might result ... in consequence of these transactions....” Regents of Univ. Sys. of Georgia, 175 S.E. at 573.
¶ 11 Finally, the Legislature has provided an alternate repayment source. It has amended section 3951(C) to allow the Regents to use the principal of the Trust Fund to repay the bonds. The proceeds from the bonds and the income on those proceeds will accumulate untouched in the Trust Fund. This is the rare case where the borrowed funds will never be expended and will remain available to retire the bonds in full if a future Legislature fails to appropriate sufficient new funds to the Regents. We conclude, therefore, that the proposed bonds will never become a state debt and thus do not violate article 10, sections 23 through 25 of the Oklahoma Constitution.
II. THE STATUTE AUTHORIZING THE BONDS DOES NOT CONFLICT WITH THE AUTHORITY’S OR THE REGENTS’ STATUTORY POWER.
¶ 12 Protestant Fent also contends that neither the Authority nor the Regents are authorized to issue bonds for wages and salaries. The statutes establishing the Authority empower it to do certain things. 73 O.S.2001 & Supp.2004 §§ 151-332. While they generally empower it to issue bonds for the construction of highways or buildings, they do not limit the Authority’s power to those purposes. Moreover, while 70 O.S.2001 & Supp.2004 §§ 4001-4019 provide only limited bond issuing authority to the Regents, it is not the Regents who will issue the bonds and section 4019 expressly empowers the Authority to issue bonds for the Trust Fund — a fund created precisely for paying wages and salaries.
¶ 13 Finally, section 4019 does not conflict with the Regents’ other duties and authority. Section 3951 appoints the Regents trustees for the Trust Fund. Section 4019 authorizes the Regents to enter into agreements with the Authority to issue the proposed bonds for the Trust Fund, a power that only enhances the Regents’ ability to fulfill their duty as trustees.
CONCLUSION
¶ 14 The statute authorizing the proposed bonds does not run afoul of Oklahoma’s constitutional prohibitions against debt because the bonds will not be a debt of the state. It also does not otherwise exceed or conflict with the Authority’s statutory power or duties.
APPLICATION FOR APPROVAL OF $50 MILLION OKLAHOMA CAPITOL IMPROVEMENT AUTHORITY “STATE REGENTS FOR HIGHER EDUCATION ENDOWED CHAIRS FUNDING PROGRAM BONDS, TAXABLE SERIES 2004” APPROVED.
WATT, C.J., WINCHESTER, V.C.J., HARGRAVE, EDMONDSON and COLBERT, JJ., concur.
KAUGER, J., concurring specially.
LAVENDER and OPALA, JJ., concur in part, dissent in part.
TAYLOR, J., not participating.

. Protestant Fent has filed a motion to dismiss on the basis that the Authority’s application no longer exists because the State Bond Advisor’s approval has expired and cannot be renewed. After reviewing the record and authorities cited by Fent, we deny the motion to dismiss.


. The full text of House Bill 1904, 2004 Okla. Sess. Laws Serv. ch. 115, §§ 1-3 (West), is:
An Act relating to education; amending 70 O.S.2001, Section 3951, which relates to higher education endowments; expanding principal of Oklahoma State Regents’ Endowment Trust Fund; authorizing additional use for principal of the Trust Fund; authorizing Oklahoma Capitol Improvement Authority to provide advanced funding for certain education program; authorizing Regents for Higher Education to enter into agreements with Authority; authorizing issuance of obligations; providing limitations on obligations; expressing legislative intent; authorizing certain terms and conditions for issuance of obligations; providing for use of interest earnings; exempting certain items from taxation; providing for investment of certain monies; requiring Supreme Court approval as a condition to issuance of obligations; providing for codification; and declaring an emergency.
*234BE IT ENACTED BY THE PEOPLE OF THE STATE OF OKLAHOMA:
SECTION 1. AMENDATORY 70 O.S.2001, Section 3951, is amended to read as follows:
Section 3951. A. There is hereby created a trust fund to be known as the “Oklahoma State Regents' Endowment Trust Fund." The Oklahoma State Regents for Higher Education shall be the trustees of said Trust Fund.
B. The State Regents shall utilize said Trust Fund to implement the provisions of Section 2 of this act 3952 of this title.
C. The Trust Fund principal shall consist of monies the Legislature appropriates or transfers to the Oklahoma State Regents for Higher Education for the Trust Fund, the proceeds of any obligations issued pursuant to Section 2 of this act and any monies or assets contributed to the Trust Fund from any other source, public or private. Trust Fund principal shall not be diminished for any reason except to retire obligations issued pursuant to Section 2 of this act if the State Regents fail to make such payments as provided in subsection C of Section 2 of this act.
D. Notwithstanding other provisions of law, income and investment return on Trust Fund principal shall accrue to the Trust Fund for use as provided by authorization of the trustees for the purposes provided in this act. No such income or investment return shall be used for administrative expenses; expenses incurred by the State Regents in the administration of the Trust Fund and of the endowment program established by this act shall be paid from monies appropriated to the State Regents’ coordinating board for their general operating budget.
SECTION 2. NEW LAW A new section of law to be codified in the Oklahoma Statutes as Section 4019 of Title 70, unless there is created a duplication in numbering, reads as follows:
A. The Oklahoma Capitol Improvement Authority is hereby authorized, consistent with the statutes pertaining to the Oklahoma State Regents’ Endowment Trust Fund, to establish a program to provide for the advance funding of the state’s contribution to endowed chairs, professorships, lectureships and positions for artists in residence as provided in Section 3952 of Title 70 of the Oklahoma Statutes at the various institutions in The Oklahoma State System of Higher Education. The Oklahoma State Regents for Higher Education are authorized to enter into agreements with the Authority to provide security for any obligations issued for such purpose.
B. The Authority is hereby authorized to issue and sell obligations in such amounts as shall be needed from time to time for the purposes of obtaining funds for the state's matching contribution for endowed chairs, professorships, lectureships and positions for artists in residence; provided, however, that the total principal amount of such obligations shall not exceed in the aggregate Fifty Million Dollars ($50,000,000.00) outstanding at any one time for the purpose of funding endowed chairs. At least fifty percent (50%) of the endowed chair, professorship or lectureship positions funded as provided for in this subsection shall be for positions that involve research and development. No obligations shall be issued for any endowment account for which matching monies specified in subsection E of Section 3952 of Title 70 of the Oklahoma Statutes have not been received.
C. It is the intent of the Legislature that payments for the purpose of retiring the obligations created pursuant to this section be made by the State Regents from the lump-sum appropriation made pursuant to Section 3 of Article XIII-A of the Oklahoma Constitution. Further, it is the intent of the Legislature to appropriate to the State Regents sufficient monies to allow the State Regents to make payments for the purpose of retiring the obligations created pursuant to this section.
D. The Authority may issue obligations in one or more series and in conjunction with other issues of the Authority.
E. The obligations authorized under this section may be sold at either competitive or negotiated sale, as determined by the Authority, and in such form and at such prices as may be authorized by the Authority. The Authority may enter into agreements with such credit enhancers and liquidity providers as may be determined necessary to efficiently market the obligations. The obligations may mature and have such provisions for redemption as shall be determined by the Authority, but in no event shall the final maturity of such obligations occur later than ten (10) years from the first principal maturity date of any given series.
F. Any interest earnings on funds or accounts created for purposes of this section may be utilized as partial payment of the annual debt service or for purposes directed by the Authority.
G. The obligations issued under this section, the transfer thereof and the interest earned on such obligations, including any profit derived from the sale thereof, shall not be subject to taxation of any kind by the State of Oklahoma, or by any county, municipality or political subdivision therein.
H. The Authority may direct the investment of all monies in any funds or accounts created in connection with the offering of the obligations authorized under this section. This shall not include monies in the Oklahoma State Regents Endowment Trust Fund. The State Regents may place additional restrictions on the investment of such monies if necessary to enhance the marketability of the obligations.
I. No obligations may be issued pursuant to this section until such obligations have been approved by the Supreme Court pursuant to Section 14.1 of Title 20 of the Oklahoma Statutes.
SECTION 3. It being immediately necessary for the preservation of the public peace, health and safety, an emergency is hereby declared to exist, by reason whereof this act shall *235take effect and be in full force from and after its passage and approval.


. House Bill 1904 created an apparent incongruity. As amended, 70 O.S. Supp.2004 § 3951(C) allows the Regents to use the Trust Fund's principal to repay the bonds while newly-enacted 70 O.S. Supp.2004 § 4019(F) provides that income from the bond proceeds can also be used to repay the bonds. Section 3951(D) was not amended, however, and limits use of the income to the purposes set forth in 70 O.S.2001 § 3952 ("endowed chairs, professorships, lectureships and ... artists-in-residence"). If future Legislatures fail to allocate sufficient funds to repay the bonds, the Regents could be compelled by the Authority to disgorge the income in apparent violation of section 3951(D). Our primary purpose in construing statutes is to ascertain and follow the Legislature's intent. Samman v. Multiple Injury Trust Fund, 2001 OK 71, ¶ 13, 33 P.3d 302, 307. A statute’s plain meaning is usually conclusive unless "literal construction produces a result demonstrably at odds with legislative intent.” Id. Here, the Legislature clearly intended to permit the Regents to use both the bond proceeds and income to retire the bonds if necessary. The application of section 3951(D) to limit that authority would thwart the Legislature’s intent.